DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark T. McMaster (Reg. No. 62,078) on 17 August 2022.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) A mask for use in compressed sensing of incoming radiation, comprising: 
a material that modulates an intensity of incoming radiation; 
a plurality of mask aperture regions; and 
one or more axes of rotational symmetry with respect to the plurality of mask aperture regions; 
wherein each mask aperture region comprises at least one mask aperture that allows a higher transmission of the incoming radiation relative to other portions of each mask aperture region, a relative transmission being sufficient to allow a reconstruction of compressed sensing measurements, and 
each of the at least one mask aperture has a shape that provides a symmetry under a rotation about the one or more axes of rotational symmetry; and 
a mutual coherence of a sensing matrix generated by a rotation of the plurality of mask aperture regions is less than one.

12. (Currently Amended) An imaging method, comprising: 
imaging with [[the]] a detector [[of]] as claimed in claim 7.

Allowable Subject Matter
Claims 1-9, 12-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, 16, and 17, Shefsky (U. S. Patent No. 7,623,614 B2) disclosed a mask that comprises: 
a material (145, 425) that modulates an intensity of incoming radiation; 
a plurality of mask aperture regions (150, 465); and 
wherein each mask aperture region comprises at least one mask aperture that allows a higher transmission of the incoming radiation relative to other portions of each mask aperture region, a relative transmission being sufficient to allow a reconstruction of compressed sensing measurements (column 4, line 65 - column 5, line 42; column 7, line 59 - column 8, line 2). 
However, the prior art failed to disclose or fairly suggested that the mask further comprises:
one or more axes of rotational symmetry with respect to the plurality of mask aperture regions;
each of the at least one mask aperture has a shape that provides a symmetry under a rotation about the one or more axes of rotational symmetry; and 
a mutual coherence of a sensing matrix generated by a rotation of the plurality of mask aperture regions is less than one.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 12 August 2022 with respect to claims 1-9, 12-14, and 16-19 have been fully considered.  The objections of claims 1-9, 12-14, and 16-19 have been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claim 17 have been fully considered.  The objection of claim 17 has been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to claims 1-9, 12-14, and 16-19 have been fully considered.  The rejection of claims 1-9, 12-14, and 16-19 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lanza et al. (U. S. Patent No. 6,737,652 B2) disclosed coded-aperture imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884